DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2022 has been entered.

 Response to Amendment
	Applicant amendments filed 04/26/2022 have been entered. 

Status of Claims
	Claims 1-5, 7-20, and 26-33 remain pending in the application, with claims 1-5, 7-10, 26-33 being examined and claims 11-20 remaining withdrawn pursuant to the election filed 08/02/2021. 

Claim Objections
Claims 7, 32, and 33 are objected to because of the following informalities: 
Claim 7 recites “The segregated polymer of claim 1”, it is suggested to amend the claim to recite “The segregated polymeric material of claim 1” for consistency with the other presently pending claims. 
Claim 32 recites “wherein the segregated polymer material is sterilized”, it is suggested to amend the claim to recite “the segregated polymeric material” for consistency. 
Claim 33 recites “wherein the segregated polymer material is sterilized”, it is suggested to amend the claim to recite “the segregated polymeric material” for consistency. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5, 7-10, 26-29, 30-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yao, Mingjin, and Ji Fang. "Hydrophilic PEO-PDMS for microfluidic applications." Journal of Micromechanics and Microengineering 22.2 (2012): 025012, henceforth Yao. 
Regarding claim 1, Yao teaches a segregated polymeric material (page 3 column 1 paragraph 1), comprising a silicon-based hydrophobic polymer and from 0.1% to 1% weight of a copolymer comprising a silicon-based hydrophobic polymer segment and a hydrophilic segment, wherein the copolymer has been segregated to a surface of the material by contacting the surface with an aqueous solution, wherein the segregated polymeric material has been sterilized by immersion in alcohol, and wherein the segregated polymeric material is treated with plasma to adhere it to a surface of a device.
As stated by page 3 column 1 paragraph 1, a PDMS prepolymer base, curing agent, and PDMS-b-PEO copolymer are all mixed together. It is understood that PDMS is polydimethylsiloxane, a silicon-based hydrophobic polymer (abstract and page 1 column 1 paragraph 1). Further, it is understood that PDMS-b-PEO is a copolymer that comprises a silicon-based hydrophobic polymer segment (PDMS) and a hydrophilic segment (PEO) (page 2 column 2 paragraph 2, and Figure 1). It will be understood that “PEO-PDMS” is the product made from mixing PDMS prepolymer base, curing agent, and that “PDMS-b-PEO” is the copolymer (page 3 paragraph 1 and Figure 2). Further, page 3 column 1 paragraph 1 and page 4 column 1 paragraph 1 recites: “These properties also demonstrate that the time-dependent change in the advancing and receding contact angle is due to the reorientation of hydrophilic moiety of the copolymer to the polymer/water interface when copolymer film comes in contact with water… The time-dependent change in the water contact angle behavior can be attributed to the absorption and reorientation of the hydrophilic PEO to the polymer surface/water interfacial free energy when a modified PDMS surface comes in contact with water.”
As stated by page 3 column 1 paragraph 1, PDMS prepolymer base, curing agent, and PDMS-b-PEO copolymer are mixed in a ratio of 100:10:1.0 (or 1.3, 1.5, 1.7, 1.9). As stated by page 3 column 1 paragraph 2, PEO-PDMS of different concentrations are made at 1.0%, 1.3%, and 1.5% (percentage to PDMS base polymer in weight). As such, it is understood that the ratios provided from page 3 column 1 paragraph 1 will translate to weight percentages, and that other percentages provided regarding content of a compound are weight percentages as well.  
When the ratio of PDMS prepolymer base to curing agent and PDMS-b-PEO is 100:10:1.0, the PDMS-b-PEO would yield a weight percentage of 0.9% that has been determined based on the calculations below: 
Determining total number of “parts” with 1 part PDMS-b-PEO: 100+10+1 = 111
Determining the percentage of PDMS prepolymer: (100/111)*100 = 90.09%
Determining the percentage of curing agent: (10/111)*100 = 9.01%
Determining the percentage of PDMS-b-PEO: (1/111)*100 = 0.9%

Further it is seen in Table 2 on page 5 the different velocities of fluid flowing in a capillary channel due to the different contact angles, where the concentration of PDMS-b-PEO is changing in the PEO-PDMS. It is seen on Table 2 on page 5 that percentages can go from 0.2% to 0.8%, where from above on page 3 column 1 paragraph 2 it is understood that these percentages are weight percentages as well.  
Note: recitation of “wherein the segregated polymeric material has been sterilized by immersion in alcohol, and wherein the segregated polymeric material is treated with plasma to adhere it to a surface of a device.” is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process and is therefore taught by Yao (MPEP § 2113).  Here, the limitations as to the polymeric material having been sterilized and treated with plasma to adhere it to a surface of a device is given minimal patentable weight.
It is noted that Yao does teach on page 4 column 2 paragraph 1 that the binding of PEO-PDMS is observed with both an Si-wafer and glass substrate, where the bonding is done by oxygen plasma treatment, where page 4 column 2 paragraph 1 continues to state that the best bonding of PEO-PDMS to Si is with 15 seconds of oxygen plasma treatment, with the best bonding for PEO-PDMS glass being obtained by 15 seconds of oxygen plasma treatment. It is understood that the Si-wafer or glass substrate is another device. 
Regarding claim 2, Yao teaches the segregated polymeric material of claim 1, where Yao further teaches wherein the silicon-based hydrophobic polymer is polydimethylsiloxane (PDMS), see claim 1 above.
Regarding claim 3, Yao teaches the segregated polymeric material of claim 1, Yao further teaches wherein the hydrophilic segment is a polyalkyl glycol, see claim 1 above. 
It is understood that PEO, or polyethylene oxide, is a synonym for polyethylene glycol (PEG). From the instant specification paragraph [0030], it states that PEG is an example of a polyalkyl glycol.  
Regarding claim 4, Yao teaches the segregated polymeric material of claim 3, Yao further teaches wherein the polyalkyl glycol is polyethylene glycol (PEG), see claim 3 above.
Regarding claim 5, Yao teaches the segregated polymeric material of claim 1, Yao further teaches wherein the silicon-based hydrophobic polymer is PDMS, and the copolymer comprises a PDMS -PEG copolymer, see claim 1 above. 
As stated on page 3 column 1 paragraph 1, the PEO-PDMS is made from mixing PDMS prepolymer base, curing agent, and PDMS-b-PEO copolymer.
Regarding claim 7, Yao teaches the segregated polymeric material of claim 1, Yao further teaches wherein the material comprises from 0.1% to 0.5% of the copolymer by weight. 
It is seen in Table 2 on page 5 of Yao that specific examples of the weight percentages of PDMS-b-PEO found in the PEO-PDMS is 0.2% or 0.4%. 
Regarding claim 8, Yao teaches the segregated polymeric material of claim 1, Yao further teaches wherein the material is transparent. 
As stated on page 3 column 1 paragraph 1, the chemicals used are all transparent. Therefore it is understood that the material will be transparent as well. 
Regarding claim 9, Yao teaches the segregated polymeric material of claim 1, Yao further teaches wherein a segregated hydrophilic layer of the segregated polymeric material has a contact angle of 40° or less. 
As seen in Table 2 on page 5, the contact angle when the concentration of PDMS-b-PEO in the PEO-PDMS material is 1.0% the contact angle is than 40 degrees. 
Regarding claim 10, Yao teaches the segregated polymeric material of claim 1, Yao further teaches wherein a segregated hydrophilic layer of the segregated polymeric material adsorbs at least 80% less of a protein compared with a surface consisting of the silicon-based hydrophobic polymer. 
As stated by page 1 column 1 paragraph 1, untreated PDMS is hydrophobic (a water contact angle around 103°), which is unfavorable due to protein adhesion as an example. As stated by the instant specification [0061], addition of PDMS-PEG copolymer to PDMS leads to a reduction of protein adsorption where 1% PDMS-PEG leads to 98.9%, 89.4%, and 99.6% lower adsorption of various proteins. As Yao has added PDMS prepolymer base, curing agent, and PDMS-b-PEO copolymer in a ratio of 100:10:1.0 (page 3 paragraph 1), where Table 2 on page 5 provides PDMS-b-PEO concentration in PEO-PDMS between 0.2% and 1.0% it is understood that this percentage cause the material to adsorb at least 80% less protein. 
While Yao does not address protein absorption, it has been determined that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In the current case, the claimed prior art and instant claims have substantially identical composition, and a case for anticipation has been made. Absent persuasive evidence that the PEO-PDMS of Yao is different, the prior art is considered to have the same properties with respect to protein absorption as that is claimed. MPEP § 2112.01 (I-IV).

Regarding claim 26, Yao teaches a microfluidic device (Figure 6), comprising 
a microfluidic device (Figure 6) including at least one channel defined by a first substrate (PEO-PDMS cover sheet) positioned over a second substrate (Si wafer) (page 4 column 2 paragraph 1); wherein the channel comprises a segregated polymeric material comprising a silicon-based hydrophobic polymer and from 0.1% to 1% by weight of a copolymer comprising a silicon-based hydrophobic polymer segment and a hydrophilic segment, wherein the copolymer has been segregated to a surface of the material by contacting the surface with an aqueous solution, wherein the segregated polymeric material has been sterilized by immersion in alcohol, and wherein the segregated polymeric material is treated with plasma to adhere it to a surface of the microfluidic device (Figure 6).
	As stated by page 4 column 2 paragraph 1, capillary microchannels have been fabricated on the Si wafer, where the PEO-PDMS serves as a cover sheet. It is understood that as the capillary microchannels are defined by both the Si wafer and PEO-PDMS layer, the channel will comprise a segregated polymeric material (PEO-PDMS). It is understood that the PEO-PDMS is the completed product, which is made by mixing PDMS prepolymer base, curing agent, and PDMS-b-PEO copolymer (page 3 column 1 paragraph 1). It is further understood that the PEO-PDMS has a time-dependent change in relation to contact angle due to the reorientation of the hydrophilic PEO to the polymer surface/water interface (page 3 column 1 paragraph 1 and page 4 column 1 paragraph 1).
As stated by page 3 column 1 paragraph 1, PDMS prepolymer base, curing agent, and PDMS-b-PEO copolymer are mixed in a ratio of 100:10:1.0 (or 1.3, 1.5, 1.7, 1.9). As stated by page 3 column 1 paragraph 2, PEO-PDMS of different concentrations are made at 1.0%, 1.3%, and 1.5% (percentage to PDMS base polymer in weight). As such, it is understood that the ratios provided from page 3 column 1 paragraph 1 will translate to weight percentages, and that other percentages provided regarding content of a compound are weight percentages as well.  
When the ratio of PDMS prepolymer base to curing agent and PDMS-b-PEO is 100:10:1.0, the PDMS-b-PEO would yield a weight percentage of 0.9% that has been determined based on the calculations below: 
Determining total number of “parts” with 1 part PDMS-b-PEO: 100+10+1 = 111
Determining the percentage of PDMS prepolymer:  (100/111)*100 = 90.09%
Determining the percentage of curing agent: (10/111)*100 = 9.01%
Determining the percentage of PDMS-b-PEO: (1/111)*100 = 0.9%

Further it is seen in Table 2 the different velocities of fluid flowing in a capillary channel due to the different contact angles, where the concentration of PDMS-b-PEO is changing in the PEO-PDMS. It is seen on the table that percentages can go from 0.2% to 0.8%, where from above on page 3 column 1 paragraph 2 it is understood that these percentages are weight percentages as well.  
Note: recitation of “wherein the segregated polymeric material has been sterilized by immersion in alcohol, and wherein the segregated polymeric material is treated with plasma to adhere it to a surface of the microfluidic device” is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process and is therefore taught by Yao (MPEP § 2113).  Here, the limitations as to the polymeric material having been sterilized and being treated with plasma to adhere it to a surface of the microfluidic device is given minimal patentable weight.
It is noted that Yao teaches on page 4 column 2 paragraph 1 that the binding of PEO-PDMS is observed with an Si-wafer, where the bonding is done by oxygen plasma treatment, where page 4 column 2 paragraph 1 continues to state that the best bonding of PEO-PDMS to Si is with 15 seconds of oxygen plasma treatment. It is understood that the Si-wafer is a microfluidic device as it has the microchannels fabricated on it (page 4 column 2 paragraph 1). 
Regarding claim 27, Yao teaches the microfluidic device of claim 26, where Yao further teaches wherein the microfluidic device is a lab-on-a chip including a network of channels that integrates several methods of analysis into a single chip. 
The Si wafer and PEO-PDMS device seen in Figure 6 has multiple capillary channels, it is understood that it may be considered a lab-on-a-chip. Further as stated by page 5 column 2 paragraph 2, it is understood that the device disclosed by Yao may be used in lab-on-a-chip technologies. 
Regarding claim 28, Yao teaches the microfluidic device of claim 26, where Yao further teaches wherein the silicon-based hydrophobic polymer is PDMS, and the copolymer comprises a PDMS-PEG copolymer. 
As stated on page 3 column 1 paragraph 1, the PEO-PDMS is made from mixing PDMS prepolymer base, curing agent, and PDMS-b-PEO copolymer where PEO is understood to be a synonym for PEG. 
Regarding claim 29, Yao teaches the microfluidic device of claim 26, where Yao further teaches wherein the segregated polymeric material comprises from 0.1% to 0.5% of the copolymer by weight. 
It is seen in Table 2 on page 5 that the concentration of PDMS-b-PEO of different PEO-PDMS composites are either: 0.2% or 0.4%. It is understood from page 3 column 1 paragraph 2 that the percentages provided are weight percentages. 
Regarding claim 30, Yao teaches the segregated polymeric material of claim 1.  Recitation of “wherein the alcohol is isopropyl alcohol” is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process and is therefore taught by Yao (MPEP § 2113).  Here, the limitations as to the alcohol being isopropyl alcohol is given minimal patentable weight as sterilizing the polymeric material by immersion in alcohol from claim 1 is a product-by-process limitation.
Regarding claim 31, Yao teaches the microfluidic device of claim 26. Recitation of “wherein the alcohol is isopropyl alcohol” is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process and is therefore taught by Yao (MPEP § 2113).  Here, the limitations as to the alcohol being isopropyl alcohol is given minimal patentable weight as sterilizing the polymeric material by immersion in alcohol from claim 26 is a product-by-process limitation.
Regarding claim 32, Yao teaches the segregated polymeric material of claim 1. Recitation of “wherein the segregated polymer material is sterilized by immersion in alcohol for about 12 to 24 hours” is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process and is therefore taught by Yao (MPEP § 2113).  Here, the limitations as to sterilizing the polymer material in alcohol for about 12 to 24 hours is given minimal patentable weight. 
Regarding claim 33, Yao teaches the microfluidic device of claim 26. Recitation of “wherein the segregated polymer material is sterilized by immersion in alcohol for about 12 to 24 hours” is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process and is therefore taught by Yao (MPEP § 2113).  Here, the limitations as to sterilizing the polymer material in alcohol for about 12 to 24 hours is given minimal patentable weight. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5, 7-10, 26-29, 30-33 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Yao, Mingjin, and Ji Fang. "Hydrophilic PEO-PDMS for microfluidic applications." Journal of Micromechanics and Microengineering 22.2 (2012): 025012, henceforth Yao, in view of Borenstein (US-2002/0182241-A1). 
Regarding claim 1, if it is determined that it is required that sterilizing the polymeric material in alcohol is required:
Yao teaches a segregated polymeric material (page 3 column 1 paragraph 1), comprising a silicon-based hydrophobic polymer and from 0.1% to 1% weight of a copolymer comprising a silicon-based hydrophobic polymer segment and a hydrophilic segment, wherein the copolymer has been segregated to a surface of the material by contacting the surface with an aqueous solution, wherein the segregated polymeric material has been sterilized by immersion in alcohol, and wherein the segregated polymeric material is treated with plasma to adhere it to a surface of a device.
As stated by page 3 column 1 paragraph 1, a PDMS prepolymer base, curing agent, and PDMS-b-PEO copolymer are all mixed together. It is understood that PDMS is polydimethylsiloxane, a silicon-based hydrophobic polymer (abstract and page 1 column 1 paragraph 1). Further, it is understood that PDMS-b-PEO is a copolymer that comprises a silicon-based hydrophobic polymer segment (PDMS) and a hydrophilic segment (PEO) (page 2 column 2 paragraph 2, and Figure 1). It will be understood that “PEO-PDMS” is the product made from mixing PDMS prepolymer base, curing agent, and that “PDMS-b-PEO” is the copolymer (page 3 paragraph 1 and Figure 2). Further, page 3 column 1 paragraph 1 and page 4 column 1 paragraph 1 recites: “These properties also demonstrate that the time-dependent change in the advancing and receding contact angle is due to the reorientation of hydrophilic moiety of the copolymer to the polymer/water interface when copolymer film comes in contact with water… The time-dependent change in the water contact angle behavior can be attributed to the absorption and reorientation of the hydrophilic PEO to the polymer surface/water interfacial free energy when a modified PDMS surface comes in contact with water.”
As stated by page 3 column 1 paragraph 1, PDMS prepolymer base, curing agent, and PDMS-b-PEO copolymer are mixed in a ratio of 100:10:1.0 (or 1.3, 1.5, 1.7, 1.9). As stated by page 3 column 1 paragraph 2, PEO-PDMS of different concentrations are made at 1.0%, 1.3%, and 1.5% (percentage to PDMS base polymer in weight). As such, it is understood that the ratios provided from page 3 column 1 paragraph 1 will translate to weight percentages, and that other percentages provided regarding content of a compound are weight percentages as well.  
When the ratio of PDMS prepolymer base to curing agent and PDMS-b-PEO is 100:10:1.0 at the lower range and the ratio is 100:10:1.9 at the higher range, the PDMS-b-PEO would yield a weight percentage of 0.9% to 1.7% that has been determined based on the calculations below: 
Determining total number of “parts” with 1 part PDMS-b-PEO: 100+10+1 = 111
Determining the percentage of PDMS prepolymer:  (100/111)*100 = 90.09%
Determining the percentage of curing agent: (10/111)*100 = 9.01%
Determining the percentage of PDMS-b-PEO: (1/111)*100 = 0.9%

Determining number of “parts” with 1.9 parts PDMS-b-PEO: 100+10+1.9 = 111.9
Determining percentage of PDMS-b-PEO: (1.9/111.9)*100 = 1.7%
Further it is seen in Table 2 the different velocities of fluid flowing in a capillary channel due to the different contact angles, where the concentration of PDMS-b-PEO is changing in the PEO-PDMS. It is seen on the table that percentages can go from 0.2% to 0.8%, where from above on page 3 column 1 paragraph 2 it is understood that these percentages are weight percentages as well.  
Yao does not teach wherein the segregated polymeric material has been sterilized by immersion in alcohol. 
In the analogous art of channel fabrication in polymer layers, Borenstein teaches where substrates are cleaned (Borenstein; [0037], [0202]).
Specifically, Borenstein teaches where various materials are used as a scaffold such as silicon, Pyrex, various polymeric materials including polydimethylsiloxane (Borenstein; [0047], [0050], [0056], [0068]). In one of the experiments of Borenstein described in [0202], silicon wafers are tested for their potential to be a substrate by overnight sterilization in 100% isopropyl alcohol. 
It would have been obvious to one skilled in the art to modify the PEO-PDMS of Yao such that it is soaked in 100% isopropyl alcohol overnight because Borenstein teaches that this process will sterilize a substrate (Borenstein; [0202]). 
Note: recitation of “wherein the segregated polymeric material is treated with plasma to adhere it to a surface of a device.” is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process and is therefore taught by Yao (MPEP § 2113).  Here, the limitations as to the polymeric material treated with plasma to adhere it to a surface of a device is given minimal patentable weight.
However, Yao teaches on page 4 column 2 paragraph 1 that the binding of PEO-PDMS is observed with both an Si-wafer and glass substrate, where the bonding is done by oxygen plasma treatment, where page 4 column 2 paragraph 1 continues to state that the best bonding of PEO-PDMS to Si is with 15 seconds of oxygen plasma treatment, with the best bonding for PEO-PDMS glass being obtained by 15 seconds of oxygen plasma treatment. It is understood that the Si-wafer or glass substrate is another device. 
Regarding claim 2, modified Yao teaches the segregated polymeric material of claim 1. Modified Yao further teaches wherein the silicon-based hydrophobic polymer is polydimethylsiloxane (PDMS), see claim 1 supra.
Regarding claim 3, modified Yao teaches the segregated polymeric material of claim 1. Modified Yao further teaches wherein the hydrophilic segment is a polyalkyl glycol, see claim 1 supra. 
It is understood that PEO, or polyethylene oxide, is a synonym for polyethylene glycol (PEG). From the instant specification paragraph [0030], it states that PEG is an example of a polyalkyl glycol.  
Regarding claim 4, modified Yao teaches the segregated polymeric material of claim 3. Modified Yao further teaches wherein the polyalkyl glycol is polyethylene glycol (PEG), see claim 3 supra.
Regarding claim 5, modified Yao teaches the segregated polymeric material of claim 1. Modified Yao further teaches wherein the silicon-based hydrophobic polymer is PDMS, and the copolymer comprises a PDMS -PEG copolymer, see claim 1 above. 
As stated on page 3 column 1 paragraph 1 of Yao, the PEO-PDMS is made from mixing PDMS prepolymer base, curing agent, and PDMS-b-PEO copolymer.
Regarding claim 7, modified Yao teaches the segregated polymeric material of claim 1. Modified Yao further teaches wherein the material comprises from 0.1% to 0.5% of the copolymer by weight. 
It is seen in Table 2 on page 5 of Yao that specific examples of the weight percentages of PDMS-b-PEO found in the PEO-PDMS is 0.2% or 0.4%.
However, if it is determined that the percentages listed in Table 2 on page 5 of Yao do not teach the weight percentages of PDMS-b-PEO found in the PEO-PDMS material, Yao teaches where the weight percentage of PDMS-b-PEO ranges from 0.9% to 1.7%, see claim 1 supra for calculations. 
It has been determined that there is a prima facie case of obviousness for the claimed range of 0.1% to 0.5% copolymer by weight. The range of the prior art (0.9% to 1.7%) are so close to the claimed range of 0.1% to 0.5% that one skilled in the art would expect the material to have the same properties, see MPEP 2144.05 I.  
Regarding claim 8, modified Yao teaches the segregated polymeric material of claim 1. Modified Yao further teaches wherein the material is transparent. 
As stated on page 3 column 1 paragraph 1 of Yao, the chemicals used are all transparent. Therefore it is understood that the material will be transparent as well. 
Regarding claim 9, modified Yao teaches the segregated polymeric material of claim 1. Modified Yao further teaches wherein a segregated hydrophilic layer of the segregated polymeric material has a contact angle of 40° or less. 
As seen in Table 2 on page 5 of Yao, the contact angle when the concentration of PDMS-b-PEO in the PEO-PDMS material is 1.0% the contact angle is than 40 degrees. 
Regarding claim 10, modified Yao teaches the segregated polymeric material of claim 1. Modified Yao further teaches wherein a segregated hydrophilic layer of the segregated polymeric material adsorbs at least 80% less of a protein compared with a surface consisting of the silicon-based hydrophobic polymer. 
As stated by page 1 column 1 paragraph 1 of Yao, untreated PDMS is hydrophobic (a water contact angle around 103°), which is unfavorable due to protein adhesion as an example. As stated by the instant specification [0061], addition of PDMS-PEG copolymer to PDMS leads to a reduction of protein adsorption where 1% PDMS-PEG leads to 98.9%, 89.4%, and 99.6% lower adsorption of various proteins. As Yao has added PDMS prepolymer base, curing agent, and PDMS-b-PEO copolymer in a ratio of 100:10:1.0 (page 3 paragraph 1), where Table 2 provides PDMS-b-PEO concentration in PEO-PDMS between 0.2% and 1.0% it is understood that this percentage cause the material to adsorb at least 80% less protein. 
While modified Yao does not address protein absorption, it has been determined that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In the current case, the claimed prior art and instant claims have substantially identical composition, and a case for obviousness has been made. Absent persuasive evidence that the PEO-PDMS of modified Yao is different, the prior art is considered to have the same properties with respect to protein absorption as that is claimed. MPEP § 2112.01 (I-IV).

Regarding claim 26, if it is determined that it is required that sterilizing the polymeric material in alcohol is required:
Yao teaches a microfluidic device (Figure 6), comprising 
a microfluidic device (Figure 6) including at least one channel defined by a first substrate (PEO-PDMS cover sheet) positioned over a second substrate (Si wafer) (page 4 column 2 paragraph 1); wherein the channel comprises a segregated polymeric material comprising a silicon-based hydrophobic polymer and from 0.1% to 1% by weight of a copolymer comprising a silicon-based hydrophobic polymer segment and a hydrophilic segment, wherein the copolymer has been segregated to a surface of the material by contacting the surface with an aqueous solution, wherein the segregated polymeric material has been sterilized by immersion in alcohol, and wherein the segregated polymeric material is treated with plasma to adhere it to a surface of the microfluidic device (Figure 6).
	As stated by page 4 column 2 paragraph 1, capillary microchannels have been fabricated on the Si wafer, where the PEO-PDMS serves as a cover sheet. It is understood that as the capillary microchannels are defined by both the Si wafer and PEO-PDMS layer, the channel will comprise a segregated polymeric material (PEO-PDMS). It is understood that the PEO-PDMS is the completed product, which is made by mixing PDMS prepolymer base, curing agent, and PDMS-b-PEO copolymer (page 3 column 1 paragraph 1). It is further understood that the PEO-PDMS has a time-dependent change in relation to contact angle due to the reorientation of the hydrophilic PEO to the polymer surface/water interface (page 3 column 1 paragraph 1 and page 4 column 1 paragraph 1).
As stated by page 3 column 1 paragraph 1, PDMS prepolymer base, curing agent, and PDMS-b-PEO copolymer are mixed in a ratio of 100:10:1.0 (or 1.3, 1.5, 1.7, 1.9). As stated by page 3 column 1 paragraph 2, PEO-PDMS of different concentrations are made at 1.0%, 1.3%, and 1.5% (percentage to PDMS base polymer in weight). As such, it is understood that the ratios provided from page 3 column 1 paragraph 1 will translate to weight percentages, and that other percentages provided regarding content of a compound are weight percentages as well.  
When the ratio of PDMS prepolymer base to curing agent and PDMS-b-PEO is 100:10:1.0 at the lower range and the ratio is 100:10:1.9 at the higher range, the PDMS-b-PEO would yield a weight percentage of 0.9% to 1.7% that has been determined based on the calculations below: 
Determining total number of “parts” with 1 part PDMS-b-PEO: 100+10+1 = 111
Determining the percentage of PDMS prepolymer:  (100/111)*100 = 90.09%
Determining the percentage of curing agent: (10/111)*100 = 9.01%
Determining the percentage of PDMS-b-PEO: (1/111)*100 = 0.9%

Determining number of “parts” with 1.9 parts PDMS-b-PEO: 100+10+1.9 = 111.9
Determining percentage of PDMS-b-PEO: (1.9/111.9)*100 = 1.7%
Further it is seen in Table 2 the different velocities of fluid flowing in a capillary channel due to the different contact angles, where the concentration of PDMS-b-PEO is changing in the PEO-PDMS. It is seen on the table that percentages can go from 0.2% to 0.8%, where from above on page 3 column 1 paragraph 2 it is understood that these percentages are weight percentages as well.  
Yao does not teach wherein the segregated polymeric material has been sterilized by immersion in alcohol. 
In the analogous art of channel fabrication in polymer layers, Borenstein teaches where substrates are cleaned (Borenstein; [0037], [0202]).
Specifically, Borenstein teaches where various materials are used as a scaffold such as silicon, Pyrex, various polymeric materials including polydimethylsiloxane (Borenstein; [0047], [0050], [0056], [0068]). In one of the experiments of Borenstein described in [0202], silicon wafers are tested for their potential to be a substrate by overnight sterilization in 100% isopropyl alcohol. 
It would have been obvious to one skilled in the art to modify the PEO-PDMS of Yao such that it is soaked in 100% isopropyl alcohol overnight because Borenstein teaches that this process will sterilize a substrate (Borenstein; [0202]). 
Note: recitation of “wherein the segregated polymeric material is treated with plasma to adhere it to a surface of the microfluidic device” is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process and is therefore taught by Yao (MPEP § 2113).  Here, the limitations as to the polymeric material being treated with plasma to adhere it to a surface of the microfluidic device is given minimal patentable weight.
It is noted that Yao teaches on page 4 column 2 paragraph 1 that the binding of PEO-PDMS is observed with an Si-wafer, where the bonding is done by oxygen plasma treatment, where page 4 column 2 paragraph 1 continues to state that the best bonding of PEO-PDMS to Si is with 15 seconds of oxygen plasma treatment. It is understood that the Si-wafer is a microfluidic device as it has the microchannels fabricated on it (page 4 column 2 paragraph 1). 
Regarding claim 27, modified Yao teaches the microfluidic device of claim 26. Modified Yao further teaches wherein the microfluidic device is a lab-on-a chip including a network of channels that integrates several methods of analysis into a single chip. 
The Si wafer and PEO-PDMS device seen in Figure 6 of Yao has multiple capillary channels, it is understood that it may be considered a lab-on-a-chip. Further as stated by page 5 column 2 paragraph 2 of Yao, it is understood that the device disclosed by Yao may be used in lab-on-a-chip technologies. 
Regarding claim 28, modified Yao teaches the microfluidic device of claim 26. Modified Yao further teaches wherein the silicon-based hydrophobic polymer is PDMS, and the copolymer comprises a PDMS-PEG copolymer. 
As stated on page 3 column 1 paragraph 1 of Yao, the PEO-PDMS is made from mixing PDMS prepolymer base, curing agent, and PDMS-b-PEO copolymer where PEO is understood to be a synonym for PEG. 
Regarding claim 29, modified Yao teaches the microfluidic device of claim 26. Modified Yao further teaches wherein the segregated polymeric material comprises from 0.1% to 0.5% of the copolymer by weight. 
It is seen in Table 2 on page 5 of Yao that the concentration of PDMS-b-PEO of different PEO-PDMS composites are either: 0.2% or 0.4%. It is understood from page 3 column 1 paragraph 2 of Yao that the percentages provided are weight percentages. 
However, if it is determined that the percentages listed in Table 2 on page 5 of Yao do not teach the weight percentages of PDMS-b-PEO found in the PEO-PDMS material, Yao teaches where the weight percentage of PDMS-b-PEO ranges from 0.9% to 1.7%, see claim 1 supra for calculations. 
It has been determined that there is a prima facie case of obviousness for the claimed range of 0.1% to 0.5% copolymer by weight. The range of the prior art (0.9% to 1.7%) are so close to the claimed range of 0.1% to 0.5% that one skilled in the art would expect the material to have the same properties, see MPEP 2144.05 I.  
Regarding claim 30, modified Yao teaches the segregated polymeric material of claim 1. Modified Yao further teaches wherein the alcohol is isopropyl alcohol, see claim 1 supra. 
Regarding claim 31, modified Yao teaches the microfluidic device of claim 26. Modified Yao further teaches wherein the alcohol is isopropyl alcohol, see claim 26 supra. 
Regarding claim 32, modified Yao teaches the segregated polymeric material of claim 1. Modified Yao further teaches wherein the segregated polymer material is sterilized by immersion in alcohol for about 12 to 24 hours, see claim 1 supra. 
It is understood that the silicon substrate of Borestein is sterilized overnight in 100% isopropyl alcohol, where overnight is about 12 to 24 hours. 
Regarding claim 33, modified Yao teaches the microfluidic device of claim 26. Modified Yao further teaches wherein the segregated polymer material is sterilized by immersion in alcohol for about 12 to 24 hours, see claim 26 supra. 
It is understood that the silicon substrate of Borestein is sterilized overnight in 100% isopropyl alcohol, where overnight is about 12 to 24 hours. 

Response to Arguments
Due to amendments to the claims, the addition of a weight percentage of the copolymer and where the segregated polymer is sterilized by immersion in alcohol, in claims 1 and 26, the rejections in view of Yao have been modified to address this amendment. Further, an alternative rejection for the claims has been provided due to amendments to the claims over Yao in view of Borenstein (US-2002/0182241-A1). 
Regarding Applicant arguments on page 7 that the claimed invention is distinguished over the prior art, including Yao, none of the prior art studies focused on whether the surface modification would be biocompatible and that additives are typically surfactants that cause cell rupture, examiner respectfully disagrees. Yao teaches the structural limitations of the claimed invention, mainly that the polymeric material comprises a silicon-based hydrophobic polymer and 0.1% to 1% by weight a copolymer comprising a silicon-based hydrophobic polymer segment and a hydrophilic segment, where the silicon-based hydrophobic polymer is PDMS and the copolymer comprises a PDMS-PEG copolymer. As Yao, and modified Yao in the alternative rejection, teach the claimed materials, it is understood that the material of Yao will have the same properties of the claimed invention. Further, it is stated in the abstract of Yao that “In order to develop different applications of PDMS in microfluidics and bioengineering, it is necessary to modify the PDMS surface nature to improve wetting characteristics, and to have better control in nonspecific binding of proteins and cells, as well as to increase adhesion.” Further, on page 5 column 2 in the conclusion section of Yao, it states that the PDMS-b-PEO is a surfactant that produces a hydrophilic PDMS elastomer, where it can be an effective way to “control the liquid movement or absorption can be used in microchips, lab-on-a-chip, portable miniaturized devices and systems for biological, chemical, medical applications, mainly for analytical purpose.” 

(2) Response to Argument
The affidavit under 37 CFR 1.132 filed 04/26/2022 is insufficient to overcome the rejection of claims 1-10, 26-29 based upon 35 USC 102 as set forth in the last Office action because: The affidavit filed is asserting that the use of an alcohol soak provides a segregated polymeric material that is stable and biocompatible, where the soaking time in alcohol is a crucial and non-obvious step in forming biocompatible devices. This is not persuasive because Yao has been modified with Borenstein to include soaking the device overnight in isopropyl alcohol, see alternative rejection of claims 1 and 26 in the 103 section supra. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796